                                   Rosen & Kantrow
                                  A Professional Limited Liability Company
                                              Attorneys at Law
                                                38 New Street
                                        Huntington, New York 11743
                                                 631 423 8527
                                          ddobbin@rkdlawfirm.com

AVRUM J. ROSEN                                                           ALLAN B. MENDELSOHN *
FRED S. KANTROW                                                          MICHAEL J. O’SULLIVAN*
                                                                         (* of counsel)
  ------------

DEBORAH L. DOBBIN
NICO G. PIZZO
ALEX E. TSIONIS+
(+ also admitted in New Jersey)
                                                         December 14, 2020

Via email: sandrolucas@gmail.com
Mr. Sandro F. Lucas
7575 Duneiden Lane
Manassas, VA 20109

            Re:      In re Nube Rocio Lucas, 20-41537-nhl
                     Kramer v. Sacta, Adv. Proc. No. 20-1120-nhl
                     Letter in Response to Letter filed December 10, 2020 [ECF Doc. No. 52]

Dear Mr. Lucas:

        This Firm is counsel to Debra Kramer, the Chapter 7 Trustee, in the above-referenced
bankruptcy case filed by your sister Nube Rocio Lucas, the Debtor herein. Thank you for your
letter dated December 10, 2020. It is our position that you may not use a Power of Attorney to
appear for your mother Julia Sacta, the defendant in Adversary Proceeding Case No. 20-1120-nhl.
An initial pre-trial conference is scheduled before Bankruptcy Judge Nancy Hershey Lord on
December 17, 2020 at 3:30 p.m. A copy of the Summons that was served upon your mother is
enclosed for your reference. Please send any future communication directly to our office. Thank
you.


                                                         Very truly yours,

                                                         /s/ Deborah Dobbin
                                                         Deborah Dobbin
